Citation Nr: 1412050	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-36 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disability.

(The issue of entitlement to a clothing allowance is the subject of a separate Board of Veterans' Appeals (Board) decision.)


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from July 1973 to July 1978.

This appeal comes before the Board on appeal from a November 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for a "collapsed femur."

The issue has been recharacterized as one for service connection of a left knee disability, for reasons discussed in greater detail below.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for a right knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See, e.g.,  BVA hearing transcript of January 2012.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2009, the RO denied service connection for a left knee disability.  In July 2009, the Veteran submitted additional argument and evidence relating to that claim.  As it was new and material to the basis of the June 2009 denial, it should have triggered reconsideration of the denial.  38 C.F.R. § 3.156(b).

Instead, however, the RO treated the submission as a new claim for a "collapsed femur."  The Board finds that the Veteran was not claiming this as a separate disability entity; she was instead describing a current, post-meniscectomy manifestation of the left knee disability which had been claimed and denied earlier.  In effect, the Veteran used alternative language to identify the benefit sought.  As generally Veterans lack the competence to specifically identify a disability by diagnosis, her communication must be read liberally as encompassing all of the left knee, and not merely that part of the joint impacting her femur.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board notes that the factors considered and analysis applied in the November 2009 in fact reflects consideration of a knee disability.  The effect of this is to make the November 2009 denial a reconsideration of an earlier decision on service connection for the left knee.

The Veteran also initiated a claim for a clothing allowance, and in September 2010 filed a notice of disagreement (NOD) with the VA medical center's denial of that claim.  However, that NOD also extensively discussed the reasons why her current left and right knee disabilities should be service connected, including the raising of an alternative theory of direct service connection.  This correspondence, received within one year of the November 2009 denial of service connection for the left knee, must be taken as a timely NOD to that denial, even though filed with the wrong AOJ.  The Veteran exercised due diligence in pursuing an appeal, it expresses a clear intent to seek further review, and it put VA on notice of her intent.  Hunt v. Nicholson, 20 Vet. App. 519 (2006).

As the RO was unaware, until now, of the existence of the NOD, it obviously has not taken steps to issue a statement of the case (SOC).  When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:


Issue an SOC regarding the issue of service connection for a left knee disability, which includes consideration of all raised theories of entitlement.  Advise the Veteran of the procedural requirements to continue an appeal of each issue.  If a substantive appeal is timely filed with regard to all or any of these matters, the perfected issue should be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



